Citation Nr: 1034655	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-13 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by nerve spasms. 

2.  Entitlement to service connection for a disability manifested 
by muscle spasms.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1995 to April 
1999, from October 2001 to November 2001, and from February 2003 
to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois denied the issues on appeal.  

In the July 2006 rating decision, the RO also denied service 
connection for posttraumatic stress disorder (PTSD).  The Veteran 
included the issue of service connection for PTSD in his December 
2006 notice of disagreement.  In a March 2008 rating decision, 
the RO granted service connection for PTSD (30%, effective from 
October 28, 2005).  Because the Veteran did not appeal the 
rating, or effective date, assigned by that determination, no 
issue pertaining to the Veteran's PTSD is currently in appellate 
status.  

The Board notes that, in an October 2008 hearing election form, 
the Veteran stated that he did not want a Board hearing.  There 
is not outstanding hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

In an August 2010 statement, the Veteran's representative 
requested a remand so that VA may obtain recent medical treatment 
records and afford the Veteran a VA examination and opinion.  The 
Board agrees.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

Here, the Veteran's representative states that recent treatment 
records may include medical evidence from the Neurological Clinic 
at the Hines VA Medical Center (VAMC), which would be relevant to 
the Veteran's claim.  In this regard, the Board notes that 
records of treatment received at this facility through April 2009 
have been obtained and associated with the claims folder.  
Accordingly, on remand, the agency of original jurisdiction (AOJ) 
should make efforts to obtain records of any more recent 
pertinent treatment that may be available.  

With regard to the representative's request for a VA examination, 
the Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of that disability; establishes that the 
veteran suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period; and indicates that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service.  38 C.F.R. § 3.159(c)(4) (2009).  Whether the 
evidence indicates that the disability may be associated with the 
veteran's service is a low threshold.  McLendon, 20 Vet. App. at 
82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's claims have been 
met.  First, the Board has determined that the Veteran can be 
considered a combat Veteran for purposes of this appeal.  The 
Veteran claims that he began experiencing muscle and nerve spasms 
near the end of his third period of active duty.  His DD Form 214 
does not reflect combat decorations and badges, though it 
indicates that he served in Iraq from April 2003 to July 2004 and 
served in a designated imminent danger pay area.  The Board also 
notes that he was recently granted service connection for PTSD 
based on combat-related stressors.  As such, the Board finds that 
the provisions of 38 U.S.C.A. § 1154(b) may be applied in this 
case, and lay or other evidence will be considered sufficient 
proof of nerve and muscle spasms in service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).   

The Board also finds there to be competent medical evidence of 
current pertinent pathology.  The Veteran has consistently 
reported spasms, muscle twitching and muscle pain in VA treatment 
records.  A March 2009 VA treatment note contains findings of 
muscle twitching and benign fasciculations, etiology unclear.  

[In this regard, the Board acknowledges that the Veteran's 
service personnel records note that the Veteran served in Iraq 
between April 2003 and July 2004.  At no time during the current 
appeal, however, has the Veteran claimed that service connection 
for nerve spasms and muscle spasms are warranted on the basis of 
undiagnosed illnesses.  Rather, the Veteran maintains that he has 
specifically diagnosed disabilities (manifested by nerve and 
muscle spasms) that are associated with his active duty.  Thus, 
the Board finds that the law and regulations pertaining to 
undiagnosed illnesses are not relevant in the current appeal.]  

Lastly, the Board finds that lay evidence indicates that the 
Veteran's nerve and muscle spasm pathology may be associated with 
his service.  The Veteran has consistently reported that he has 
experienced these symptoms since the end of his third period of 
active duty.  The Board finds that, because the threshold for 
determining whether the evidence indicates that the disability 
may be associated with the Veteran's service is a low one, the 
Veteran's lay statements satisfy this criterion.  McLendon, 20 
Vet. App. at 82-83.  At this time, the evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, and the Veteran should be provided an appropriate 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of nerve and 
muscle spasm treatment that the Veteran may 
have received at the Hines VA Medical Center 
since March 2009.  Associate all such 
available records with the claims folder.  

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
presence and etiology of any disability 
manifested by nerve spasms and any disability 
manifested by muscle spasms that he may have.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the claims 
file and offer an opinion as to whether any 
disability manifested by nerve spasms and any 
disability manifested by muscle spasms 
diagnosed on examination are more likely than 
not (i.e., probably greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  

A complete rationale for all opinions 
expressed must be provided.  

3.  Thereafter, the Veteran's claims of 
entitlement to service connection for a 
disability manifested by nerve spasms and a 
disability manifested by muscle spasms should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


